DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17585680 on January 27, 2022. Please note claims 1-6 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 

3.	The following is a quotation of 37 CFR 1.75(b):
 (b) More than one claims may be presented provided they differ substantially from each other and are not unduly multiplied.

	Claims 1, 2, 4 and 5 are objected under 37 CFR 1.75(b), as duplicated claims.
Applicant is advised that should claims 36 and 37 be found allowable, claims 36 and 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Applicant may cancel one of the duplicated claims or amend/rewrite one of the duplicated claims to compile with the requirement.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1- 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 13 of U.S. Patent No. 11,340,657. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,340,657
1. A display device comprising: 
a wiring board; 
5a magnet; 
a display panel; 


a housing supporting the display panel; and 
a first member provided between the housing and the display panel, 
wherein the display panel comprises a first display region, a second display 10region, and a third display region, each of which is not visible in a folded state of the display panel, 
wherein, in an opened state of the display panel, the third region is provided between the first region and the second region, 
wherein the display panel is configured to be bent in the third display region, 
15wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
wherein, in the opened state of the display panel, the third display region is provided between the first support and the second support, 
20wherein the first member is provided on the display side of the display panel and around the first to third display regions, 
wherein the first member comprises a metal, 
wherein, in the folded state of the display panel, the display panel is configured to keep the folded state by using magnetic force of the magnet,
25wherein the magnet is provided in a portion of the housing that supports the first display region, and 
wherein, in the opened state of the display panel, a portion of the first member is exposed in a region between the first support and the second support.  

	1. A display device comprising: 
	a display panel; 
	a flexible printed circuit electrically connected to the display panel; 
	a printed wiring board electrically connected to the flexible printed circuit; 
	a housing supporting the display panel, the housing comprising a magnet; and 
	a first member between the housing and the display panel, 
	wherein the display panel comprises a first display region, a second display region, and a third display region which are not visible in a folded state of the display device, 
	wherein, in an unfolded state of the display device, the third display region is between the first display region and the second display region, 
	wherein the display panel is bendable in the third display region, 
	wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
	wherein, in the unfolded state of the display device, the third display region is between the first support and the second support, 
	wherein the first member is provided on the display side of the display panel and around the first display region, the second display region, and the third display region, 

	wherein, in the unfolded state of the display device, a portion of the first member is exposed in a region between the first support and the second support, 
	wherein the display panel is configured to be bent with a curvature radius of greater than or equal to 1 mm and less than or equal to 100 mm, and 
	wherein, in the folded state, the folded state is maintained by magnetic force of the magnet.
2. A display device comprising: 
a wiring board; 
5a magnet; 
a display panel; 


a housing supporting the display panel; and 
a first member provided between the housing and the display panel, 
wherein the display panel comprises a first display region, a second display 10region, and a third display region, each of which is not visible in a folded state of the display panel, 
wherein, in an opened state of the display panel, the third region is provided between the first region and the second region, 
wherein the display panel is configured to be bent in the third display region, 
15wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
wherein, in the opened state of the display panel, the third display region is provided between the first support and the second support, 
20wherein the first member is provided on the display side of the display panel and around the first to third display regions, 
wherein the first member comprises a metal, 
wherein, in the folded state of the display panel, the display panel is configured to hold the folded state via magnetic force of the magnet, 
25wherein the magnet is provided in a portion of the housing that supports the first display region, and 
wherein, in the opened state of the display panel, a portion of the first member is exposed in a region between the first support and the second support.  

	1. A display device comprising: 
	a display panel; 
	a flexible printed circuit electrically connected to the display panel; 
	a printed wiring board electrically connected to the flexible printed circuit; 
	a housing supporting the display panel, the housing comprising a magnet; and 
	a first member between the housing and the display panel, 
	wherein the display panel comprises a first display region, a second display region, and a third display region which are not visible in a folded state of the display device, 
	wherein, in an unfolded state of the display device, the third display region is between the first display region and the second display region, 
	wherein the display panel is bendable in the third display region, 
	wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
	wherein, in the unfolded state of the display device, the third display region is between the first support and the second support, 
	wherein the first member is provided on the display side of the display panel and around the first display region, the second display region, and the third display region, 

	wherein, in the unfolded state of the display device, a portion of the first member is exposed in a region between the first support and the second support, 
	wherein the display panel is configured to be bent with a curvature radius of greater than or equal to 1 mm and less than or equal to 100 mm, and 
	wherein, in the folded state, the folded state is maintained by magnetic force of the magnet.
3. A display device comprising: 
a display panel; 
a housing supporting the display panel; and 
a first member provided between the housing and the display panel, 78 
wherein the display panel comprises a first display region, a second display region, and a third display region, each of which is not visible in a folded state of the display panel,
wherein, in an opened state of the display panel, the third region is provided 5between the first region and the second region, 
wherein the display panel is configured to be bent in the third display region, 
wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
10wherein, in the opened state of the display panel, the third display region is provided between the first support and the second support, 
wherein the first member is provided on the display side of the display panel and around the first to third display regions, 

wherein, in the folded state of the display panel, a black image is displayed in the 15first to third display regions, and 

wherein, in the opened state of the display panel, a portion of the first member is exposed in a region between the first support and the second support.  
	2. A display device comprising: 
	a display panel; 
	a housing supporting the display panel; and 
	a first member between the housing and the display panel, 
	wherein the display panel comprises a first display region, a second display region, and a third display region which are not visible in a folded state of the display device, 
	wherein, in an unfolded state of the display device, the third display region is between the first display region and the second display region, 
	wherein the display panel is bendable in the third display region, 
	wherein the housing comprises a first support provided on a display side of the display panel and around the first display region and a second support provided on the display side of the display panel and around the second display region, 
	wherein, in the unfolded state of the display device, the third display region is between the first support and the second support,  
	wherein the first member is provided on the display side of the display panel and around the first display region, the second display region, and the third display region,
	wherein, in the folded state of the display device, a black image is displayed in the first display region, the second display region, and the third display region, and 
	wherein, in the unfolded state of the display device, a portion of the first member is exposed in a region between the first support and the second support.
	4. The display device according to claim 1, wherein the display device has a 20fourth display region that is visible in the folded state of the display panel.  
	13. The display device according to claim 1, wherein a fourth display region is visible in the folded state of the display device, wherein, in the folded state, the fourth display region overlaps with the first display region and/or the second display region, and wherein, in the folded state, the fourth display region is capable of displaying an image.
5. The display device according to claim 2, wherein the display device has a fourth display region that is visible in the folded state of the display panel.  

	13. The display device according to claim 1, wherein a fourth display region is visible in the folded state of the display device, wherein, in the folded state, the fourth display region overlaps with the first display region and/or the second display region, and wherein, in the folded state, the fourth display region is capable of displaying an image.
256. The display device according to claim 3, wherein the display device has a fourth display region that is visible in the folded state of the display panel.

13. The display device according to claim 1, wherein a fourth display region is visible in the folded state of the display device, wherein, in the folded state, the fourth display region overlaps with the first display region and/or the second display region, and wherein, in the folded state, the fourth display region is capable of displaying an image.


6.	Claims 1, 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,340,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1, 2, 4 and 5 of the instant application and patented claim 1 and 13 have similar intended scope. The claims of the patent application does not explicitly teach first member comprises a metal. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a metal first member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Claims 1, 2, 4 and 5 of the present application to be broader/similar scope claims 1 and 13 of U.S. Patent No. 11,340,657. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,340,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention claim 3 and patented claim 2 has similar intended scope. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify claim 3 of the present application to be broader/similar scope claim 2 of U.S. Patent No. 11,340,657. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13 of U.S. Patent No. 11,340,657. Although the dependency of the claims are not identical, it would have been obvious to a person of ordinary skill in the art at the time of invention that claims of U.S. Patent No. 11,340,657 that are not related in claim dependency but are directed to the same invention with varying details are combinable for implementation for a more comprehensive apparatus or method.
This is a non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable Solomon et al. (US 20070097014 A1) in view of Kim et al. US 20050236848 A1).

Regarding claim 1, Solomon discloses: A display device (see Fig. 5, discloses electronic device 10 employing flexible display screen 12) comprising: 
a wiring board (PCB board of the display screen 12); 
a display panel (Fig. 5, display screen 12); 
a housing supporting the display panel (Fig. 5, [0013], housing 22); and 
a first member provided between the housing and the display panel (see annotated Fig. 5 first member, support/connecting member between the housing 22 and display panel 12), 
wherein the display panel comprises a first display region (Fig. 5, screen portion 12a), a second display 10region (Fig. 5, screen portion 12b), and a third display region (Fig. 5, [0017]-[0018], screen portion 12c), each of which is not visible in a folded state of the display panel (Fig. 5, [0018], discloses fold portion 23a enables rotational movement of screen portions 12b and 12c relative to each other about axis 16a, and fold portion 23b enables rotational movement of screen portions 12c and 12a relative to each other about axis 16b, as such, for an example, when display screen portion 12a or 12b is completely folded inwards, each of display region 12a, 12b and 12c is not visible to the user), 
wherein, in an opened state of the display panel, the third region is provided between the first region and the second region (Fig. 5, display screen portion 12c is between the screen portion 12a and screen portion 12b in an unfolded/opened state as illustrated in figure), 
wherein the display panel is configured to be bent in the third display region (Fig. 5, [0018], discloses fold portion 23a enables rotational movement of screen portions 12b and 12c relative to each other about axis 16a, and fold portion 23b enables rotational movement of screen portions 12c and 12a relative to each other about axis 16b), 
15wherein the housing comprises a first support provided on a display side of the display panel and around the first display region (Fig. 5, discloses the edge support member 30 provide additional support to a display side of the display panel and around the screen portion 12a) and a second support provided on the display side of the display panel and around the second display region (see annotated fig. Fig. 5, discloses second support member provides additional support to a display side of the display panel and around the screen portion 12b), 
wherein, in the opened state of the display panel, the third display region is provided between the first support and the second support (see annotated Fig. 5 below. Display screen portion 12c is between the first support and the second support as illustrated in figure), 
20wherein the first member is provided on the display side of the display panel and around the first to third display regions (Fig. 1B, see annotated Fig. 5 below in which first member is provided on the screen portion side and around the screen portion 12a, screen portion 12b and screen portion 12c), 
wherein, in the opened state of the display panel, a portion of the first member is exposed in a region between the first support and the second support (see annotated Fig. 5 below in which first member is exposed in a region between the first support and second support).  
While Solomon teaches housing of the display screen is fabricated from a flexible material such as, but not limited to plastic or rubber, to facilitate folding of housing along axis (Fig. 5, [0013]), Solomon does seem to not explicitly teach wherein the first member comprises a metal. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a metal first member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Solomon does not explicitly teach 5a magnet; wherein, in the folded state of the display panel, the display panel is configured to keep the folded state by using magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region.
However, in the same field of endeavor of the foldable display device for holding the display panel using a magnet, Kim teaches a magnet; wherein, in the folded state of the display panel, the display panel is configured to keep the folded state by using magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region (Fig. 2, Fig. 4, [0061]-[0064], discloses magnets 40 are provided on case 33 of the display device, and the magnet is configured to exert a magnetic force on the magnetic member when the display is folded onto the main body so as to cause the display to be engaged with the main body).
Therefore, in view of teachings of Solomon and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Solomon with 5a magnet; wherein, in the folded state of the display panel, the display panel is configured to keep the folded state by using magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region as suggested by Kim in order to hold the folded state of the display device without any mechanical fastening structure (Kim, [0064]). 


    PNG
    media_image1.png
    936
    812
    media_image1.png
    Greyscale

Regarding claim 2, Solomon discloses: A display device (see Fig. 5, discloses electronic device 10 employing flexible display screen 12) comprising: 
a wiring board (PCB board of the display screen 12); 
a display panel (Fig. 5, display screen 12); 
a housing supporting the display panel (Fig. 5, [0013], housing 22); and 
a first member provided between the housing and the display panel (see annotated Fig. 5 first member, support/connecting member between the housing 22 and display panel 12), 
wherein the display panel comprises a first display region (Fig. 5, screen portion 12a), a second display 10region (Fig. 5, screen portion 12b), and a third display region (Fig. 5, [0017]-[0018], screen portion 12c), each of which is not visible in a folded state of the display panel (Fig. 5, [0018], discloses fold portion 23a enables rotational movement of screen portions 12b and 12c relative to each other about axis 16a, and fold portion 23b enables rotational movement of screen portions 12c and 12a relative to each other about axis 16b, as such, for an example, when display screen portion 12a or 12b is completely folded inwards, each of display region 12a, 12b and 12c is not visible to the user), 
wherein, in an opened state of the display panel, the third region is provided between the first region and the second region (Fig. 5, display screen portion 12c is between the screen portion 12a and screen portion 12b in an unfolded/opened state as illustrated in figure), 
wherein the display panel is configured to be bent in the third display region (Fig. 5, [0018], discloses fold portion 23a enables rotational movement of screen portions 12b and 12c relative to each other about axis 16a, and fold portion 23b enables rotational movement of screen portions 12c and 12a relative to each other about axis 16b), 
15wherein the housing comprises a first support provided on a display side of the display panel and around the first display region (Fig. 5, discloses the edge support member 30 provide additional support to a display side of the display panel and around the screen portion 12a) and a second support provided on the display side of the display panel and around the second display region (see annotated fig. Fig. 5, discloses second support member provides additional support to a display side of the display panel and around the screen portion 12b), 
wherein, in the opened state of the display panel, the third display region is provided between the first support and the second support (see annotated Fig. 5 above. Display screen portion 12c is between the first support and the second support as illustrated in figure), 
20wherein the first member is provided on the display side of the display panel and around the first to third display regions (Fig. 1B, see annotated Fig. 5 above in which first member is provided on the screen portion side and around the screen portion 12a, screen portion 12b and screen portion 12c), 
wherein, in the opened state of the display panel, a portion of the first member is exposed in a region between the first support and the second support (see annotated Fig. 5 above in which first member is exposed in a region between the first support and second support).  
While Solomon teaches housing of the display screen is fabricated from a flexible material such as, but not limited to plastic or rubber, to facilitate folding of housing along axis (Fig. 5, [0013]), Solomon does seem to not explicitly teach wherein the first member comprises a metal. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a metal first member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Solomon does not explicitly teach 5a magnet; wherein, in the folded state of the display panel, the display panel is configured to hold the folded state via magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region.
However, in the same field of endeavor of the foldable display device for holding the display panel using a magnet, Kim teaches a magnet; wherein, in the folded state of the display panel, the display panel is configured to hold the folded state via magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region (Fig. 2, Fig. 4, [0061]-[0064], discloses magnets 40 are provided on case 33 of the display device, and the magnet is configured to exert a magnetic force on the magnetic member when the display is folded onto the main body so as to cause the display to be engaged with the main body).
Therefore, in view of teachings of Solomon and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Solomon with 5a magnet; wherein, in the folded state of the display panel, the display panel is configured to hold the folded state via magnetic force of the magnet, 25wherein the magnet is provided in a portion of the housing that supports the first display region as suggested by Kim in order to hold the folded state of the display device by using magnet without any mechanical fastening structure (Kim, [0064]). 

 10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Solomon et al. (US 20070097014 A1) in view of Kim et al. US 20050236848 A1), further in view of King et al. (US 20110126141 A1).

Regarding claim 4, Solomon in view of Kim teaches the limitations of parent claim 1. Solomon in view of Kim does not explicitly teach wherein the display device has a 20fourth display region that is visible in the folded state of the display panel.  
However, in the same field of endeavor of the foldable multi-panel display device, King teaches wherein the display device has a 20fourth display region that is visible in the folded state of the display panel (Fig. 22, Fig. 23, [0130], [0131], discloses the foldable multi-panels (i. e. panels 2202-2210) display rotatably coupled to be positionable from at least a fully extended position to a fully folded position. For example, when display is folded display panel 2202 is visible when display is completely folded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foldable display device as taught by Solomon with a fourth display region is visible in the folded state of the display device as taught by King in order to design foldable multi-panel display device.

Regarding claim 5: Claim 5 recites the similar limitations as in claim 4. Therefore, claim 5 is also rejected on the same ground of obviousness as used above for claim 4.

Conclusion 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US 20130321340 A1) discloses similar invention of multi-panel foldable display (see Figs. 5).
Kee et al. (US 20100201604 A1) discloses a multi-foldable mobile display apparatus includes a first display panel, a second display panel, and a third display panel which are successively disposed in an unfolded state of the multi-foldable mobile display apparatus (Fig. 1, Fig. 4).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693